Per Curiam.
If the parol evidence was offered to explain the patent ambiguity in the discrepance between the general obligatory *90terms in the body of the writing, and the qualified terms of the act of execution, it was clearly inadmissible. But the form of execution being the matter which governs the construction in cases of this sort, as has just been intimated, in Campbell v. Baker, (ante p. 83), and the defendanthavingsigned the names at the foot of the writing, in the relation of principal and surety, it is certain that the former alone would be bound, independently of extrinsic circumstances. Would parol evidence be competent to contradict the legal effect of the deed? Not in the absence of accident, fraud or mistake ; nothing of which was pretended here ; and the evidence was properly rejected.
Judgment affirmed.